Name: Commission Regulation (EEC) No 708/90 of 22 March 1990 concerning Annex VII to Council Regulation (EEC) No 4135/86 relating to specific quantitative limits on the importation into Italy under outward processing relief arrangements of certain textile products (categories 6, 7 and 15) originating in Yugoslavia for 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 78/ 10 Official journal of the European Communities 24. 3. 90 COMMISSION REGULATION (EEC) No 708/90 of 22 March 1990 concerning Annex VII to Council Regulation (EEC) No 4135/86 relating to specific quantitative limits on the importation into Italy under outward processing relief arrangements of certain textile products (categories 6, 7 and 15) originating in Yugoslavia for 1990 Whereas the measures provided for in this Regulation conform to the opinion of the Textile Committee  Yugoslavia, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4135/86 of 22 December 1986 on rules fox imports of certain textile products originating in Yugoslavia ('), as last amended by Decision 89/668/EEC (2), and in particular Article 5 (3) thereof and Annex VII (5) thereto, Whereas Commission Regulation (EEC) No 3986/89 (3) amended Annexes II, III bis and VII of Regulation (EEC) No 4135/86 with regard to certain textile products origi ­ nating in Yugoslavia ; Whereas Annex VII (5) to Regulation (EEC) No 4135/86 provides that the specific quantitative limits may be raised when a need for additional imports arises ; Whereas additional needs have arisen for re-imports into Italy after processing in Yugoslavia of products in catego ­ ries 6, 7 and 15 for 1990 ; Article 1 Annex VII, Appendix B, to Regulation (EEC) No 4135/86 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1990 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 1 . (2) OJ No L 396, 30. 12. 1989, p. 1 . (3 OJ No L 380, 29. 12. 1989, p. 32. 24. 3 . 90 Official Journal of the European Communities No L 78/ 11 ANNEX 'Appendix B Breakdown of outward processing trade objectives between Member States Category Unit Member State 1990 1991 5 1 000 pieces D F I BNL UK IRL DK GR E P EEC 3 552 125 401 4 078 3 780 133 427 4 340 6 1 000 pieces D F I BNL UK IRL DK GR E P EEC 10 663 479 225 1 206 12573 11 543 514 183 1 294 13444 7 1 000 pieces D F I BNL UK IRL DK GR E P EEC 6 090 100 505 6 695 6 444 534 6 978 8 1 000 pieces D F I BNL UK IRL DK GR E - P EEC 10 988 137 159 5 160 16 444 11 483 143 166 5 392 17 184 15 1 000 pieces D F I BNL UK IRL DK GR E P EEC 6316 133 80 459 6 988 6 948 146 58 505 7 657 No L 78/12 Official Journal of the European Communities 24. 3 . 90 Category Unit Member State 1990 1991 16 1 000 pieces D F I BNL UK IRL DK GR E P EEC 3 107 130 130 447 58 3 872 3 387 142 142 487 63 4 221 '